                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MARCIE SALOPEK,

              Plaintiff,

v.                                                            CV No. 18-339 JAP/CG

ZURICH AMERICAN LIFE
INSURANCE COMPANY,

              Defendant.

          ORDER GRANTING FOURTH UNOPPOSED MOTION TO EXTEND
                  DEADLINE TO FILE MOTION TO COMPEL

        THIS MATTER is before the Court on Plaintiff’s Fourth Unopposed Motion to

Extend Deadline to Move to Compel Responses to Plaintiff’s Second Set of Requests

for Documents (the “Motion”), (Doc. 151), filed September 13, 2019. In her Motion,

Plaintiff asks to extend the deadline to file a motion to compel regarding her second set

of document requests from September 13, 2019, to September 27, 2019, because the

parties are working to resolve their discovery dispute. The Court, having considered the

Motion, noting it is unopposed, and being otherwise fully advised, finds that the Motion

is well-taken and should be GRANTED.

        IT IS THEREFORE ORDERED that Plaintiff’s Fourth Unopposed Motion to

Extend Deadline to Move to Compel Responses to Plaintiff’s Second Set of Requests

for Documents, (Doc. 151), is GRANTED, and Plaintiff’s deadline to file a motion to

compel regarding her second set of document requests is extended to September 27,

2019.

                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
